UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  September 30, 2012 Item 1: Reports to Shareholders Annual Report | September 30, 2012 Vanguard U.S. Value Fund > Vanguard U.S. Value Fund returned 32.10% for the fiscal year ended September 30, 2012. > The fund edged the return of its benchmark, the Russell 3000 Value Index, and easily beat the average return of its peer funds. > Superior stock selection in the energy, materials, and consumer discretionary sectors helped the fund outpace its comparative standards. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 23 About Your Fund’s Expenses. 24 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard U.S. Value Fund 32.10% Russell 3000 Value Index 31.05 Multi-Cap Value Funds Average 27.00 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Value Fund $9.20 $11.89 $0.218 $0.000 1 Chairman’s Letter Dear Shareholder, With the stock market rising through most of the past 12 months, Vanguard U.S. Value Fund ended the fiscal year with a strong return of 32.10%. The fund’s performance surpassed that of its benchmark, the Russell 3000 Value Index, by about one percentage point and topped the average return of multi-cap value funds by about five points. The fund’s advisor, Vanguard Equity Investment Group, relies on proprietary computer-driven analysis to identify stocks trading at prices below the fundamental value of the underlying companies. Reflecting the breadth of the market’s rally, the returns from the ten industry sectors in the fund ranged between 16% and 65%. The advisor’s selections in the energy, materials, and consumer discretionary sectors were outperformers, while its financial and consumer staples choices were relative laggards. If you own shares of the fund in a taxable account, you may wish to review information on the fund’s after-tax returns that appears later in this report. Stocks notched a powerful rally, with help from central bankers U.S. stocks surged 30% in the 12 months ended September 30, outpacing the gains of their international counterparts. The rally 2 came amid moves by U.S. and European central bankers to quiet—at least temporarily—investors’ concerns about the U.S. economy and the finances of European governments and banks. Although U.S. stocks were the standouts, European and emerging markets stocks also posted double-digit results. The developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. Energy and materials stocks led the fund’s advance Except for a couple of months of negative sentiment at midyear, Vanguard U.S. Value Fund, in sync with the overall U.S. stock market, rode a wave of optimism to post the 32.10% return for its fiscal year—the best since the fund’s June 2000 inception. Aided by the rising tide, the fund saw gains in all ten sectors. Reflecting the cyclical nature of sector performance, the industry that underperformed last year—energy—was the leading contributor to the fund’s outperformance this year as rising oil prices padded profits. The oil refining and distribution firms selected by the advisor collectively advanced about 36%, about 10 percentage points higher than the index’s energy sector. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.31% 1.24% The fund expense ratio shown is from the prospectus dated January 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Value Funds. 4 The fund’s materials holdings, particularly chemical companies, posted the highest absolute return: At just over 65%, it was more than double the return generated by materials stocks in the benchmark Russell 3000 Value Index. The effect of the uplift was muted, though, because the sector was, on average, the fund’s smallest. Its largest sector, financial companies, rose more than 30% but trailed the return of financials in the index by about four percentage points, making this the largest drag on the fund’s performance against the benchmark. The advisor’s picks in the insurance industry were notable underperformers. Consumer staples and health care were among other sectors that did less well than those in the index. Nonetheless, gains far exceeded historical averages, with only the fund’s utilities holdings (+16%) rising less than 20%. For more about the advisor’s strategy and the fund’s positioning during the 12 months, see the Advisor’s Report that follows this letter. Historic macroeconomic events marked the past decade For the ten years ended September 30, 2012, Vanguard U.S. Value Fund earned an average annual return of 7.08%, trailing its index by 1.2 percentage points. The fund’s return was slightly behind its peer-group average of 7.26%. The past decade has been memorable, including a U.S. housing bubble and an unprecedented global financial crisis. The macroeconomic shocks and high volatility seen during the latter part of the period made it difficult at times for the fund’s quantitative approach to succeed. Although markets have remained unsettled in recent years, the continuing recovery of both the financial system and the economy Total Returns Ten Years Ended September 30, 2012 Average Annual Return U.S. Value Fund 7.08% Russell 3000 Value Index 8.28 Multi-Cap Value Funds Average 7.26 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 has allowed the advisor’s strategy to regain some traction, leading to the fund’s outperformance in each of the past two fiscal years. Of course, we believe that investors should approach any stock fund as a long-term holding. We remain convinced that the U.S. Value Fund’s advisor, which joined the fund in 2008 and gained responsibility for the entire portfolio in 2010, has a disciplined, analytical approach in the value stock universe that can reward patient investors with superior performance over the long term. The lessons of the financial crisis remain relevant four years later In September, the last month of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard “crew” and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks at the depths of the crisis have largely been rewarded in the succeeding years. I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2012 6 Advisor’s Report For the 12 months ended September 30, 2012, Vanguard U.S. Value Fund returned 32.10%, outpacing the benchmark Russell 3000 Value Index’s gain by about one percentage point. The full fiscal year presented two very different halves. For the first six months, multi-cap value stocks rose sharply, gaining almost 26%. In the second half of the fiscal year, they slowed dramatically, moving ahead but only by about 4%. For the full 12 months, value-oriented stocks, the focus of your fund, outpaced their counterparts in the Russell 3000 Growth Index by about 2 percentage points. Although all ten sector groups generated positive returns within the benchmark, results were best among consumer discretionary, telecommunications, and industrial companies. Utility and technology companies were the laggards for the fiscal period within the value stock universe. The investment environment Equity markets have staged quite a rally since last fall, but investor concerns and economic uncertainty are still prominent. The United States faces a “fiscal cliff” scenario that could send us into recession if not resolved. Renewed concern over the Eurozone crisis and slowing growth in China also have investors worried. Add to that stagnant employment and election-year and corporate profit uncertainty, and it’s easy to see why investors’ appetite for riskier assets may be put on hold for a while. Market volatility, though it declined substantially during this period, is likely to persist amid our unresolved budget, deficit, and employment problems and anemic world economic growth. Management of the fund Although these macro factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals and employs five components: • Valuation , which measures the price we pay for earnings and cash flows. • Growth , which considers the growth of earnings as a factor in how much we pay for them. • Management decisions , which assesses the actions taken by company management that signal its informed opinions regarding a firm’s prospects and earnings. • Market sentiment , which captures how investors reflect their opinions of a company through their activity in the market. • Quality , which measures balance-sheet strength and the sustainability of earnings. We assess all stocks in the benchmark by comparing companies from the same industry group using these five components. For the 12-month period, our stock-selection model results were mixed. Our growth, management decisions, and quality 7 models were effective in distinguishing the outperformers from the underperformers, while our valuation and market sentiment indicators were ineffective and detracted from our results. Successes and shortfalls Our stock-selection results were positive in six of ten sectors and negative in four. Company selections within the energy, materials, and consumer discretionary sectors added the most to our relative returns. In energy, Marathon Petroleum, Tesoro, and Valero Energy were the top contributors. In materials, CF Industries, International Paper, and Eastman Chemical led in this regard, as did Foot Locker, CBS Corp., and Movado Group in consumer discretionary. Selection results were most disappointing in financials and consumer staples. In financials, Knight Capital, Prudential Financial, and Assured Guaranty hurt relative performance. In consumer staples, underweight positions in CVS Caremark and Kraft Foods detracted from our results; so did our position in Pilgrim’s Pride, which did not perform as expected. Outlook Although we cannot predict how broader political or economic events will affect the markets, we are confident that the stock market will provide worthwhile returns for long-term investors. With that in mind, we believe that equity exposure will continue to play an important part in a diversified investment plan. We thank you for your investment and look forward to the new fiscal year. James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Vanguard Equity Investment Group October 15, 2012 8 U.S. Value Fund Fund Profile As of September 30, 2012 Portfolio Characteristics Russell DJ 3000 U.S. Total Value Market Fund Index Index Number of Stocks 185 2,096 3,638 Median Market Cap $29.0B $31.1B $35.6B Price/Earnings Ratio 12.9x 14.9x 17.0x Price/Book Ratio 1.6x 1.5x 2.2x Return on Equity 12.1% 12.6% 18.0% Earnings Growth Rate 3.7% 2.4% 10.4% Dividend Yield 2.5% 2.5% 2.0% Foreign Holdings 0.5% 0.0% 0.0% Turnover Rate 69% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.31% — — 30-Day SEC Yield 2.24% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Value Market Fund Index Index Consumer Discretionary 8.0% 8.2% 12.0% Consumer Staples 7.0 6.9 9.5 Energy 16.6 16.1 10.4 Financials 26.7 27.1 16.0 Health Care 10.7 11.2 11.9 Industrials 9.9 9.4 10.6 Information Technology 7.3 6.8 19.2 Materials 3.6 4.0 3.9 Telecommunication Services 3.8 3.5 2.9 Utilities 6.4 6.8 3.6 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index Index R-Squared 0.99 0.98 Beta 0.98 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 5.8% Chevron Corp. Integrated Oil & Gas 3.4 General Electric Co. Industrial Conglomerates 3.4 AT&T Inc. Integrated Telecommunication Services 3.2 Wells Fargo & Co. Diversified Banks 2.5 JPMorgan Chase & Co. Diversified Financial Services 2.4 Pfizer Inc. Pharmaceuticals 2.3 Procter & Gamble Co. Household Products 1.6 Cisco Systems Inc. Communications Equipment 1.6 Merck & Co. Inc. Pharmaceuticals 1.6 Top Ten 27.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 27, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratio was 0.29%. 9 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Value Fund 32.10% -0.45% 7.08% $19,815 Russell 3000 Value Index 31.05 -0.72 8.28 22,155 Multi-Cap Value Funds Average 27.00 -1.11 7.26 20,146 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 23,184 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 10 U.S. Value Fund Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 U.S. Value Fund Russell 3000 Value Index 11 U.S. Value Fund Financial Statements Statement of Net Assets As of September 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (8.0%) Comcast Corp. Class A 147,689 5,283 CBS Corp. Class B 125,500 4,559 Macy’s Inc. 105,200 3,958 Gannett Co. Inc. 207,200 3,678 Jarden Corp. 68,800 3,635 Foot Locker Inc. 97,700 3,468 Home Depot Inc. 56,800 3,429 Movado Group Inc. 91,600 3,089 Brinker International Inc. 86,400 3,050 Dillard’s Inc. Class A 42,100 3,045 * Delphi Automotive plc 67,900 2,105 Dana Holding Corp. 150,200 1,848 Penske Automotive Group Inc. 47,400 1,426 Walt Disney Co. 25,800 1,349 Newell Rubbermaid Inc. 62,000 1,184 News Corp. Class A 42,900 1,052 Whirlpool Corp. 9,300 771 Gap Inc. 18,400 658 Regal Entertainment Group Class A 33,500 471 Consumer Staples (6.9%) Procter & Gamble Co. 142,169 9,861 CVS Caremark Corp. 110,650 5,358 Philip Morris International Inc. 43,250 3,890 Altria Group Inc. 113,500 3,790 * Dean Foods Co. 175,700 2,873 Kroger Co. 119,700 2,818 Kimberly-Clark Corp. 32,400 2,779 Campbell Soup Co. 70,700 2,462 Kraft Foods Inc. 53,868 2,227 * Pilgrim’s Pride Corp. 341,900 1,747 Beam Inc. 16,600 955 Ingredion Inc. 16,100 888 Reynolds American Inc. 18,800 815 Market Value Shares ($000) Safeway Inc. 48,500 780 Wal-Mart Stores Inc. 5,700 420 Energy (16.5%) Exxon Mobil Corp. 382,900 35,016 Chevron Corp. 173,730 20,250 ConocoPhillips 145,390 8,314 Phillips 66 113,745 5,274 Marathon Petroleum Corp. 86,468 4,720 Tesoro Corp. 92,300 3,867 Occidental Petroleum Corp. 40,100 3,451 Energy XXI Bermuda Ltd. 94,800 3,313 Western Refining Inc. 120,700 3,160 * Helix Energy Solutions Group Inc. 167,700 3,064 Valero Energy Corp. 82,940 2,628 Marathon Oil Corp. 65,737 1,944 National Oilwell Varco Inc. 16,400 1,314 * Plains Exploration & Production Co. 32,900 1,233 * Parker Drilling Co. 201,400 852 Helmerich & Payne Inc. 12,400 590 * Nabors Industries Ltd. 28,025 393 Murphy Oil Corp. 3,400 183 Financials (26.7%) Wells Fargo & Co. 441,323 15,239 JPMorgan Chase & Co. 363,240 14,704 * Berkshire Hathaway Inc. Class B 95,400 8,414 Bank of America Corp. 876,376 7,738 US Bancorp 217,900 7,474 Citigroup Inc. 195,061 6,382 Discover Financial Services 120,500 4,787 Allstate Corp. 114,700 4,543 * American International Group Inc. 137,800 4,518 State Street Corp. 107,200 4,498 Goldman Sachs Group Inc. 39,417 4,481 12 U.S. Value Fund Market Value Shares ($000) American Express Co. 78,600 4,469 BB&T Corp. 132,800 4,404 Fifth Third Bancorp 273,200 4,237 KeyCorp 425,500 3,719 Invesco Ltd. 139,300 3,481 Torchmark Corp. 66,000 3,389 Everest Re Group Ltd. 27,400 2,931 Ameriprise Financial Inc. 51,320 2,909 Allied World Assurance Co. Holdings AG 37,534 2,900 Protective Life Corp. 108,000 2,831 Assurant Inc. 75,700 2,824 HCP Inc. 55,800 2,482 East West Bancorp Inc. 106,600 2,251 Host Hotels & Resorts Inc. 130,500 2,095 Prologis Inc. 58,700 2,056 Kimco Realty Corp. 89,600 1,816 Simon Property Group Inc. 11,500 1,746 Macerich Co. 28,200 1,614 CBL & Associates Properties Inc. 75,400 1,609 Duke Realty Corp. 103,500 1,521 Liberty Property Trust 40,500 1,468 Weingarten Realty Investors 49,900 1,403 Lexington Realty Trust 144,100 1,392 * Sunstone Hotel Investors Inc. 125,900 1,385 CNO Financial Group Inc. 143,500 1,385 Aflac Inc. 28,500 1,365 RLJ Lodging Trust 66,400 1,256 Pennsylvania REIT 77,700 1,232 Select Income REIT 48,770 1,201 Omega Healthcare Investors Inc. 51,800 1,177 Travelers Cos. Inc. 15,700 1,072 ProAssurance Corp. 11,100 1,004 Nelnet Inc. Class A 38,300 909 Cash America International Inc. 23,300 899 Regions Financial Corp. 119,300 860 * World Acceptance Corp. 12,500 843 Piedmont Office Realty Trust Inc. Class A 34,900 605 American Financial Group Inc. 13,320 505 Inland Real Estate Corp. 53,800 444 Umpqua Holdings Corp. 34,000 438 Regency Centers Corp. 8,000 390 General Growth Properties Inc. 19,600 382 Webster Financial Corp. 11,000 261 Entertainment Properties Trust 3,500 156 Equity Residential 2,700 155 Ventas Inc. 2,400 149 Market Value Shares ($000) Republic Bancorp Inc. Class A 5,799 127 160,525 Health Care (10.6%) Pfizer Inc. 566,825 14,086 Merck & Co. Inc. 212,401 9,579 Johnson & Johnson 112,450 7,749 UnitedHealth Group Inc. 133,600 7,403 Eli Lilly & Co. 116,900 5,542 Abbott Laboratories 51,200 3,510 Aetna Inc. 85,300 3,378 * Select Medical Holdings Corp. 246,000 2,762 McKesson Corp. 30,300 2,607 * Community Health Systems Inc. 75,500 2,200 Zimmer Holdings Inc. 25,200 1,704 * Charles River Laboratories International Inc. 40,700 1,612 Omnicare Inc. 44,800 1,522 * ICU Medical Inc. 6,700 405 Industrials (9.9%) General Electric Co. 888,240 20,172 Northrop Grumman Corp. 63,700 4,232 Parker Hannifin Corp. 41,800 3,494 Lockheed Martin Corp. 34,300 3,203 * Delta Air Lines Inc. 336,600 3,083 RR Donnelley & Sons Co. 262,200 2,779 * Alaska Air Group Inc. 77,700 2,724 Triumph Group Inc. 40,300 2,520 Raytheon Co. 40,300 2,303 * CNH Global NV 55,400 2,148 Textron Inc. 75,100 1,965 Cintas Corp. 47,100 1,952 Barnes Group Inc. 67,400 1,686 Timken Co. 38,900 1,445 Boeing Co. 19,400 1,351 Eaton Corp. 26,900 1,271 Chicago Bridge & Iron Co. NV 25,000 952 Pitney Bowes Inc. 68,000 940 * Terex Corp. 36,700 829 Equifax Inc. 10,900 508 Information Technology (7.2%) Cisco Systems Inc. 512,100 9,776 Intel Corp. 206,700 4,688 Computer Sciences Corp. 101,700 3,276 Western Digital Corp. 84,100 3,257 IAC/InterActiveCorp 60,250 3,137 Motorola Solutions Inc. 61,742 3,121 * LSI Corp. 411,800 2,846 Jabil Circuit Inc. 120,000 2,246 13 U.S. Value Fund Market Value Shares ($000) Booz Allen Hamilton Holding Corp. 148,400 2,055 KLA-Tencor Corp. 42,100 2,008 * CACI International Inc. Class A 33,500 1,735 International Business Machines Corp. 6,900 1,431 * Freescale Semiconductor Ltd. 150,003 1,427 * Avnet Inc. 47,500 1,382 Hewlett-Packard Co. 28,300 483 CA Inc. 13,600 350 Materials (3.6%) CF Industries Holdings Inc. 17,800 3,956 Huntsman Corp. 228,700 3,415 * Chemtura Corp. 180,400 3,106 Westlake Chemical Corp. 37,900 2,769 Rockwood Holdings Inc. 55,600 2,591 Georgia Gulf Corp. 55,300 2,003 Buckeye Technologies Inc. 41,537 1,332 Commercial Metals Co. 96,900 1,279 LyondellBasell Industries NV Class A 21,900 1,131 Telecommunication Services (3.7%) AT&T Inc. 516,810 19,484 Verizon Communications Inc. 67,302 3,067 Utilities (6.4%) American Electric Power Co. Inc. 103,400 4,543 PPL Corp. 145,800 4,236 Consolidated Edison Inc. 65,000 3,893 Public Service Enterprise Group Inc. 119,000 3,829 DTE Energy Co. 60,900 3,650 Pinnacle West Capital Corp. 63,600 3,358 NV Energy Inc. 182,500 3,287 PNM Resources Inc. 148,600 3,125 Ameren Corp. 90,700 2,963 NextEra Energy Inc. 36,800 2,588 Entergy Corp. 14,700 1,019 Duke Energy Corp. 11,200 726 NorthWestern Corp. 17,300 627 American Water Works Co. Inc. 16,000 593 Total Common Stocks (Cost $533,690) Market Value Shares ($000) Temporary Cash Investments (0.6%) 1 Money Market Fund (0.5%) 2 Vanguard Market Liquidity Fund, 0.163% 3,121,081 3,121 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.135%, 10/31/12 150 150 Federal Home Loan Bank Discount Notes, 0.130%, 10/19/12 200 200 Total Temporary Cash Investments (Cost $3,471) Total Investments (100.1%) (Cost $537,161) Other Assets and Liabilities (-0.1%) Other Assets 1,308 Liabilities (1,997) Net Assets (100%) Applicable to 50,629,962 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 14 U.S. Value Fund At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 710,841 Undistributed Net Investment Income 7,811 Accumulated Net Realized Losses (182,148) Unrealized Appreciation (Depreciation) Investment Securities 65,526 Futures Contracts (32) Net Assets 601,998 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Securities with a value of $150,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 15 U.S. Value Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 1 14,895 Interest 2 4 Security Lending 1 Total Income 14,900 Expenses The Vanguard Group—Note B Investment Advisory Services 404 Management and Administrative 971 Marketing and Distribution 96 Custodian Fees 15 Auditing Fees 27 Shareholders’ Reports 12 Trustees’ Fees and Expenses 1 Total Expenses 1,526 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 38,516 Futures Contracts 633 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 90,841 Futures Contracts 17 Change in Unrealized Appreciation (Depreciation) 90,858 Net Increase (Decrease) in Net Assets Resulting from Operations 143,381 1 Dividends are net of foreign withholding taxes of $1,000. 2 Interest income from an affiliated company of the fund was $4,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 U.S. Value Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 13,374 10,235 Realized Net Gain (Loss) 39,149 41,004 Change in Unrealized Appreciation (Depreciation) 90,858 (44,673) Net Increase (Decrease) in Net Assets Resulting from Operations 143,381 6,566 Distributions Net Investment Income (10,489) (8,890) Realized Capital Gain — — Total Distributions (10,489) (8,890) Capital Share Transactions Issued 104,396 81,524 Issued in Lieu of Cash Distributions 9,952 8,472 Redeemed (99,683) (119,438) Net Increase (Decrease) from Capital Share Transactions 14,665 (29,442) Total Increase (Decrease) 147,557 (31,766) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $7,811,000 and $4,926,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 U.S. Value Fund Financial Highlights For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $9.20 $9.28 $8.84 $10.64 $15.41 Investment Operations Net Investment Income .276 1 .207 .165 .200 .270 1 Net Realized and Unrealized Gain (Loss) on Investments 2.632 (.112) .455 (1.702) (3.180) Total from Investment Operations 2.908 .095 .620 (1.502) (2.910) Distributions Dividends from Net Investment Income (.218) (.175) (.180) (.298) (.350) Distributions from Realized Capital Gains — (1.510) Total Distributions (.218) (.175) (.180) (.298) (1.860) Net Asset Value, End of Period $11.89 $9.20 $9.28 $8.84 $10.64 Total Return 2 32.10% 0.89% 7.09% -13.68% -20.65% Ratios/Supplemental Data Net Assets, End of Period (Millions) $602 $454 $486 $520 $727 Ratio of Total Expenses to Average Net Assets 3 0.29% 0.29% 0.41% 0.52% 0.37% Ratio of Net Investment Income to Average Net Assets 2.54% 1.95% 1.74% 2.38% 2.18% Portfolio Turnover Rate 69% 60% 73% 74% 86% 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.04% for fiscal 2010, 0.09% for fiscal 2009, and (0.02%) for fiscal 2008. Performance-based investment advisory fees did not apply after fiscal 2010. See accompanying Notes, which are an integral part of the Financial Statements. 18 U.S. Value Fund Notes to Financial Statements Vanguard U.S. Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended September 30, 2012, the fund’s average investment in futures contracts represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 19 U.S. Value Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $83,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.03% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
